Title: Report on Treaty and Convention with the Netherlands, [23 January] 1783
From: Madison, James
To: 



[23 January 1783]
The Committee consisting of Mr. Madison Mr. Hamilton & Mr. Elseworth to whom were referred the letter of the 8th. of Ocr. 1782 from the Minister Plenipo: at the Hague with copies of a Treaty of Amity & Commerce, and of a convention concerning vessels recaptured, Report, That on a comparison of the former with the instructions given to the said Minister Plenipo: on that subject, they find that no variations have taken place which affect the substance of the plan proposed by Congress. Those which the Committee have thought most worthy of being remarked to Congress are
1st. the clause in Art: 4. which imposes some degree of restraint on the exercise of religious worship:
2dly the clause in Art: 5 which restrains the protection to be afforded by Ships of war of one party to vessels of the other party, to cases in which they shall have a common enemy:
3dly. the tenor of Art: 6. which seems more cautiously to exclude any claims by Citizens or subjects of one of the parties, to the privilege of holding real estates within the jurisdiction of the other party:
4thly. the clause in Art: 10. which provides that no examination of papers shall be demandable in cases of vessels convoyed by Ships of war of either of the parties; but that credence shall be given to the word of the officer conducting the convoy.
5thly. the clause in Art: 12. which extends from 2 to 6 months the period after a declared war between one of the parties & another nation, within which effects of the other party on board the vessels of such nation shall be exempt from confiscation:
6thly. the clause in Art: 18th. which extends from 6 to 9 months and in some contingences still farther, the period after a rupture between the parties themselves, which shall be allowed to their Citizens & subjects respectively to retire with their effects:
Art: 22d. which confines the reservation in favor of the Treaty between his M. C. M. & the U. S. to the 9, 10, 17, & 22d: Articles thereof; which reservation will be in like manner confined with respect to his C. M. in case of his accession to the said Treaty.
On the whole the Committee are of opinion that the Treaty ought to be immediately & fully accepted & ratified, & accordingly report an Act for that purpose
With respect to the Convention entered into by the said Minister concerning vessels recaptured, the Committee are of opinion that although no express authority has been delegated by Congress on that subject, at least if the said Convention is to remain in force after the termination of the present war, yet that the same is adapted to the mutual advantage of the parties, and ought also to be forthwith ratified; an Act for which purpose the[y] accordingly add to their report
Acts of Ratification
The United States of America in Congress Assembled to all who shall see these presents, Greeting.
Whereas by our Commission dated at Philada. the  day of  John Adams formerly a Delegate from Mass: & &c. was nominated and constituted our Minister with full powers on the part of the U. S. of America, to concert & conclude with persons equally empowered on the part of their High Mightinesses the States Genl. of the United Netherlands, a Treaty of Amity & Commerce, having for its basis the most perfect equality and for its object the mutual advantage of the parties; we promising in good faith to ratify whatever should be transacted by virtue of the said commission: And Whereas our said Minister in pursuance of his full powers, at the Hague on the 8th. day of Octobr. 1782, with Geo. Van Randwyk &c &c plenipotentiaries named for that purpose on the part of their High Mightinesses the States Genrl. of the U. Netherlands did conclude & sign on the part of their said high Mightinesses &c. and of the U. S. of America a Treaty of Amity & Commerce in the words following, to wit.
insert the Treaty
Now Be it Known that we the said U. S. of America in Congress Assembled have accepted & approved, & do by these presents ratify & confirm the said Treaty, and every Article & clause thereof; and we do authorise & direct our Minister Plenipo: at the Hague to deliver this our act of ratification in exchange for the ratification of the said Treaty by their H.M. the States Genl. of the U. Netherlands
Done in Congress at Philada. & &c.
In testimony whereof &c.
Whereas J Adams our Minister Py at the Hague on the 8th. day of Octr 1782, with George Van Randwyck &c &c Ministers Plenipo: of the Lords the States Genl. of the United Netherlands, did conclude & sign on the part of the said Lords &c. the States Genl of the Ud Netherlands and of the U.S. of A. a convention concerning vessels recaptured in the words following to wit,
insert the convention
Now Be it known that we the said U.S. of A. in Congress assemb[led] have accepted & approved & do by these presents ratify & confirm the same; and do authorise & direct the Minister Plenipo: of the U.S. at the Hague, to deliver this our Act of Ratification in exchange for the Ratification of the said Convention by the Lords the States Genl. of the U. Netherlands.
Done in Congress &c &c



In Testimony whereof, &c &c.
X
X





The Committee further report & recommend the following Proclamation
By the U.S. in Congress Assembled
A Proclamation
Whereas in pursuance of a Plentipotentiary Commission given on the 29 day of Decr. 1780 to John Adams Esqr. a Treaty of Amity & commerce between their High Mightinesses the States Genl. of the U. Netherlands & and t[he] U. States of Amer: was on the 8th. day of Ocr. 1782 by the said J.A. concluded with Plentipotentiaries named for that purpose by their s[aid] High Mightinesses the States Genl. of the United Netherlands, & Wher[eas] the said Treaty hath been this day approved & ratified by the U.S. in Congress Assembled, as the same is contained in the words following to wit
insert the Treaty from the American Column only
And Whereas a Convention concerning Vessels recaptured was at the place & on the day abovemend. concluded by the said Minister Plenipo: on the part of these U.S. with the said Plenipotentiaries on the part of the said Lords the States General of the United Netherlands; and the same hath been this day approved & ratified by the U.S. in Congress Assembled, as it is contained in the words following, to wit
insert the Convention from the American Column only
Now therefore to the end that the said Treaty & Convention may with all good faith be performed & observed on the part of these U. States All the Citizens & inhabitants thereof, and more especially all Captains & other officers & seamen belonging to any Vessels of war of these U.S. or any of them, or of any private armed vessels commissioned by Congress, are hereby enjoined & required to govern themselves strictly in all things according to the stipulations above recited, And it is
Done in Congress &c.
In Testimony whereof &c.

 